UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6732



In Re:   EDWARD RANDALL RUTLAND,



                                                        Petitioner.




         On Petition for Writ of Mandamus.   (9:06-cv-02030)


Submitted:   September 13, 2007       Decided:   September 19, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Edward Randall Rutland, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edward Randall Rutland petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

for reconsideration of the dismissal of his 28 U.S.C. § 2254 (2000)

habeas petition.       He seeks an order from this court directing the

district court to act.         Although we find that mandamus relief is

not warranted because the delay is not unreasonable, we deny the

mandamus petition without prejudice to the filing of another

mandamus petition if the district court does not act expeditiously.

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                    - 2 -